Citation Nr: 0513972	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from August 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the Los 
Angeles, California, VA Regional Office (RO).   

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in March 2005.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in August 2003, the appellant 
asserted that he had PTSD as a result of service in Vietnam.  
Specifically, he stated that he witnessed a helicopter crash 
in which men were killed.  He also that he had come under 
rocket attack.  

The appellant's service records reflect that at the time of 
separation, he was assigned to Headquarters Company, 11th 
Combat Aviation Group, 1st Cavalry Division.  In September 
2004, the Center for Research of Unit Records, (CRUR) 
reported that several men, assigned to Company "C" 228th 
Assault Helicopter Battalion, 11th Combat Aviation Group, 1st 
Cavalry Division, were killed in action in Vietnam on March 
9, 1970 in a helicopter crash.  

In an April 2000 VA treatment record, the examiner noted some 
symptoms of PTSD.  The examiner stated that the appellant did 
not meet the full criteria for a diagnosis of PTSD due to 
lack of avoidance symptoms.  In a March 2001 VA letter, a 
history of PTSD was noted.  There is insufficient evidence to 
make a determination at to whether any PTSD is related to 
service.  38 C.F.R. § 3.326.  

The appellant is advised that failure to report for a 
scheduled VA examination may result in a denial of the claim.  
38 C.F.R. § 3.655.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should attempt to obtain 
corroboration of any of the appellant's 
reported stressors that have not been 
verified, to include whether any unit to 
which he was assigned during service in 
Vietnam, was the subject of rocket 
attack.  

2.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should respond to the 
following:  1) Does the appellant have 
PTSD?  2) If so, identify the in-service 
stressor upon which the diagnosis is 
based, to include the stressor in regard 
to the verified helicopter crash.  The 
examiner should review the claims file.  
A complete rationale should accompany 
any opinion provided.  The examination 
and report must be prepared by an 
examiner determined to be qualified as 
set by the standards approved by 
compensation and pension service.

3.  Any determination by the AOJ must 
comply with the regulations.  (The SSOC 
of October 2004 noted that there was a 
lack of a definitive diagnosis meeting 
the criteria of DSM III.  This 
constitutes error).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




